internal_revenue_service national_office technical_advice_memorandum date number release date index uil no case mis no tam-122486-02 cc fip bo4 taxpayer's name taxpayer's address taxpayer's identification no years involved legend company a company b holding state y years involved xxx y zzz issue what charges are included in the term amount retained under sec_1_801-8 of the income_tax regulations in determining the amount of required_interest under sec_812 of the internal_revenue_code conclusion the amount retained under sec_1_801-8 includes all of the contractual charges and fees that taxpayer subtracts from the separate_account therefore the amount retained includes the mortality and expense charges the annual maintenance fee the administrative fee and the premium tax charge contingent deferred sales charges are not included in the amount retained because these charges are already reflected in tax_reserves facts company a and company b are both life_insurance_companies within the meaning of sec_816 and are taxed under the provisions of part i of subchapter_l company a and company b are ultimately controlled by holding a financial services holding_company domiciled in state y for the years involved company a and company b joined with holding and other related corporations in filing a life-non-life consolidated federal_income_tax return because the issue for which technical_advice has been requested applies to both company a and company b these entities will be referred to collectively as taxpayer taxpayer issues variable_annuity contracts which are supported by a number of separate_accounts each of the separate_accounts is registered as a unit_investment_trust under the investment_company act of taxpayer’s separate_accounts are generally typical of large variable_annuity separate_accounts in the life_insurance industry thus each of the separate_accounts is divided into various subaccounts each of which corresponds to one of the investment options provided in the variable_annuity contracts and each of which invests exclusively in shares in an underlying mutual_fund with a particular investment objective each of the underlying funds is a regulated_investment_company under subchapter_m of the code the variable_annuity contracts are offered to individuals and groups for retirement planning purposes during the accumulation_phase premium contributions are invested in one or more underlying funds selected by the policyholder to support the variable_annuity contract the policyholder is credited with accumulation units based on the premiums contributed and the investment performance of the funds selected the policyholder assumes the investment risk as the value of the accumulation units varies with the investment experience of the underlying funds the policyholder selects an annuity commencement_date no later than age or in certain states prior to that date the policyholder can terminate the contract and receive the current value of his or her accumulation units less applicable fees and penalties on the annuity commencement_date the policyholder may select from a variety of annuity payout options for example the policyholder may elect to receive the accumulated value of his or her contract in a lump sum in monthly payments that are fixed or variable or in a combination of both fixed and variable payments depending on the terms of the particular variable_annuity contract if a variable_annuity payout option is selected the total value of the policyholders’ accumulation units reflects the investment performance of the underlying funds after the annuity commencement_date as well as before the accumulation unit for each subaccount varies to reflect the investment experience of the applicable fund and is determined on each valuation_date by multiplying the accumulation unit value of the particular subaccount on the preceding valuation day by a net investment factor for that subaccount for the valuation period then ended the net investment factor for each of the subaccounts is equal to the net asset value per share of the corresponding fund at the end of the valuation period plus the per share amount of any dividends or capital_gains distributed by that fund if the ex- dividend date occurs in the valuation period then ended divided by the net asset value per share of the corresponding fund at the beginning of the valuation period the value of the separate_account at any time is allocated among the policyholders based on the number and value of the accumulation units representing their interest in the separate_account as a practical matter taxpayer has no front-end charges relating to its variable_annuity contracts therefore any premium contributions made by the policyholder are credited without reduction to the separate_accounts and are applied for the purchase of accumulation units in the underlying funds in accordance with the policyholder’s selection among the available investment options in his or her contract in accordance with the terms of the variable_annuity contracts taxpayer imposes a number of charges and fees over the life of the contracts the effect of which is to reduce the policyholder’s available account value these fees fall into two general categories non- contingent recurring fees and contingent non-recurring fees the non-contingent recurring fees charged under the variable_annuity contracts consist of a mortality and expense risk charge the m e charge an annual contract maintenance fee the maintenance fee and for certain contracts an administration charge the largest of the non-contingent fees the m e charge represents taxpayer’s charge for investment management services including a charge for assuming the risk that an annuitant’s mortality will be less than the rates assumed and that administrative and investment_expenses will exceed the fee charged the m e charge is imposed at the rate of xxx basis points per annum of the average daily contract value the maintenance fee is a flat charge of dollar_figurey per year for contracts whose account values are less than a prescribed dollar amount on the last preceding contract anniversary the administrative charge is imposed only with respect to certain variable_annuity contracts that invested in certain unrelated open-end diversified series investment companies with multiple portfolios and when imposed is a zzz basis point annual charge on the average contract value in those funds the m e charge and the administrative charge are applied as a reduction to the investment factor of each of the underlying funds the maintenance fee is effected as a redemption of accumulation units representing the policyholder’s interest in the separate_account the contingent non-recurring fees include a contingent deferred sales charge cdsc and a premium tax charge taxpayer imposes a cdsc with respect to withdrawals from or surrenders of an annuity_contract within a seven-year period after a premium is received the cdsc is intended to cover sales-related expenses that taxpayer cannot recoup from the annual recurring charges if there are premature distributions under the contract the cdsc is calculated based on the amount of the withdrawal and what portion of this amount is treated as allocable to premium payments within the seven-year period preceding the withdrawal the cdsc is measured as a percentage of the amount of the withdrawal and decreases by one percent as of each contract anniversary if taxpayer imposes a cdsc the charge is deducted from the amount of the policyholders’ account value requested as a withdrawal the cdsc is a contingent_fee because it is imposed only if there are premature distributions under the contract taxpayer does not impose a cdsc with respect to distributions from a variable_annuity contract as a result of the death of the annuitant like the cdsc the premium tax charge is a contingent non-recurring fee because this charge is assessed only if the policyholder annuitizes the contract the premium tax charge reimburses taxpayer for the state premium taxes it is required to pay relating to the annuity_contract the premium tax charge is measured as a percentage of the separate_account value as of the annuity commencement_date currently only six states impose premium taxes with respect to annuity_contracts if the premium tax charge is imposed it reduces the policyholders’ account value available to fund future annuity payments for state regulatory reporting purposes taxpayer files a supplemental annual_statement for its separate_accounts the separate_account annual_statement includes a number of detailed schedules and exhibits concerning the investment activities of the separate_account including separate_account investments returns on investments and policyholder liabilities taxpayer also files an annual_statement with regard to its general insurance operations which includes summaries relating to taxpayer’s separate_account business taxpayer’s fees against the separate_account generally are recorded on the separate_account annual_statement as funds transferred to the general account and are reported on various deduction lines of the separate_account annual_statement during the years at issue taxpayer reported the non-contingent recurring charges such as the m e charge and the administrative fee on line of the separate_account summary of operations transfers for investment management and administrative fees and as miscellaneous income on the summary of operations of taxpayer’s general annual_statement taxpayer reported the cdsc on the separate_account summary of operations as part as the schedule showing associated surrenders or other withdrawals on taxpayer’s general annual_statement the fees charged with respect to cdsc were reported as miscellaneous income in filing its federal_income_tax return taxpayer is required by sec_812 to prorate the net_investment_income of each of the separate_accounts between the policyholders’ and the company’s_share taxpayer is allowed to deduct a portion of the company’s_share of any intercorporate dividends received by the separate_account as a dividends received deduction under sec_805 in calculating the policyholders’ and the company’s_share of a separate account’s net_investment_income taxpayer used a method similar to that provided in the formula under sec_1_801-8 except taxpayer substituted percent of the separate account’s gross_investment_income for the account’s investment_yield and percent of the separate account’s gross_investment_income for the account’s allowable investment_expense deductions in applying the formula under sec_1_801-8 taxpayer treated the sum of the recurring non- contingent charges that is the m e charge the maintenance fee and the administrative charge plus the amount of cdsc collected during the year as the amount retained for purposes of calculating the separate account’s required_interest under sec_812 in examining taxpayer’s proration calculations with respect to its separate_accounts the district_director field and taxpayer agree that in the absence of other published guidance taxpayer could reasonably rely on the formula under sec_1_801-8 for calculating a separate account’s required_interest under sec_812 however the field disagrees with the manner in which taxpayer applied the formula under sec_1_801-8 to prorate the net_investment_income of a separate_account between the company’s and the policyholders’ share more specifically taxpayer and the field disagree on what contractual charges and fees are included in any amount retained for purposes of the reduction to the separate account’s current_earnings_rate required by the formula under sec_1_801-8 the field contends that to properly apply the formula under sec_1_801-8 the charges and fees included in any amount retained from gross_investment_income should be limited to those items which are properly allocable to the separate account’s current investment_income thus where a life_insurance company’s charges and fees are not directly based on the separate account’s investment_income such as an asset based fee or a flat charge or where the life_insurance company’s charges to cover initial sale expenses are back-loaded rather than imposed directly on premium payments the field contends that a reasonable allocation of a life_insurance company’s fees against the separate_account must be made to determine the portion of those fees which are based on the separate account’s current investment_income and the portion which represent a recovery_of the company’s initial sales and underwriting expenses law sec_812 requires a life_insurance_company to prorate its net_investment_income including tax-exempt_interest and intercorporate dividends between the policyholders’ share and the company’s_share the concept underlying this proration requirement is that a proportional part of each item of a life_insurance company’s investment_income is set_aside to meet the company’s obligations to policyholders the rest is retained for the general benefit of the company the life_insurance company’s deduction for reserve increases is reduced by the policyholders’ share of tax exempt_interest see sec_805 and sec_807 and b in addition the amount of a life_insurance company’s intercorporate dividends eligible for a dividends received deduction under sec_243 sec_244 and sec_245 is limited to the company’s_share of those dividends see sec_805 the proration requirement thus prevents a life_insurance_company from obtaining a double benefit by using tax preferred income such as tax exempt_interest and intercorporate dividends eligible for a dividends received deduction to fund deductible reserve increases and policyholder dividends the practical effect of the proration requirement therefore is to limit the company’s tax benefits for tax exempt_interest and intercorporate dividends to the company’s respective share of these items sec_812 provides the mechanism for prorating the various items of a life_insurance company’s investment_income including tax exempt_interest and intercorporate dividends eligible for the dividend-received_deduction between the policyholders’ share and the company’s_share sec_812 defines the company's_share as the percentage obtained by dividing i the company's_share_of_net_investment_income for the taxable_year by ii the net_investment_income for the taxable_year in turn sec_812 defines the policyholders' share as the excess of percent over the company's_share percentage sec_812 defines net_investment_income a sec_90 percent of gross_investment_income or in the case of gross_investment_income attributable to assets held in a segregated_asset_account under variable_contracts percent of gross_investment_income sec_812 provides that the company's_share_of_net_investment_income is the excess if any of net_investment_income for the taxable_year over the sum of i policy interest plus ii the gross investment income’s proportionate share of policyholder dividends for the taxable_year sec_812 provides that policy interest includes i the amount of required_interest at the greater of the prevailing state assumed rate or the applicable_federal_rate on insurance reserves under sec_807 except for unearned premiums and unpaid_losses included under sec_807 ii the deductible portion of excess_interest as defined in sec_808 and iii certain other_amounts in the nature of interest which are paid to customers or depositors for the life_insurance company’s services which would not otherwise qualify as required_interest or excess_interest sec_812 further provides that in any case where neither the prevailing state assumed rate nor the applicable_federal_rate is used in computing a life_insurance company’s insurance reserves under sec_807 another appropriate rate must be used to compute the required_interest sec_817 prescribes separate_accounting rules with respect to the income and deduction items relating to variable_contracts based on a segregated_asset_account sec_817 requires a life_insurance_company that issues variable_contracts to account separately for the various income exclusion asset reserve and other liability items properly attributable to the separate_account thus f or example with respect to variable_contracts the company’s_share of dividends received and the policyholders’ share of tax-exempt_interest will be determined with reference to the income and deduction items attributable to the underlying separate_account see h_r rep no part 98th cong 2nd sess s prt no vol 98th cong 2nd sess see also sec_1_801-8 same requirement under pre-1984 law sec_817 provides that with respect to variable_contracts the increases and decreases in reserves attributable to appreciation or depreciation in the assets of the segregated_asset_account are not counted in determining the amount of a life_insurance company’s deduction for net increases in reserves with respect to the contracts under sec_805 and sec_807 or the income item resulting from a net decrease in reserves with respect to the contracts under sec_803 and sec_807 sec_817 provides that the basis of each asset in a segregated_asset_account is increased or decreased by the amount of appreciation or depreciation to the extent the reserves are adjusted under sec_817 sec_817 treats the reflection of the investment return and market_value of the segregated_asset_account as an assumed rate of interest for purposes of determining qualification as a life_insurance_company under sec_816 the general definition of required_interest under sec_812 does not apply to a life_insurance company’s reserves for variable_contracts because these reserves are based the market_value and investment returns of the assets in the separate_account rather than a prescribed interest rate under sec_807 or sec_807 therefore in accordance with the flush language at the end of sec_812 the required_interest under sec_812 for a life_insurance company’s variable_contracts must be determined using another appropriate rate analysis taxpayer and the field disagree on what charges are included in the term amount retained under sec_1_801-8 of the income_tax regulations in determining the amount of required_interest under sec_812 sec_812 was added as part of the comprehensive revision to part i of subchapter_l under the deficit_reduction_act_of_1984 p l in general the 1984_act legislative committee reports indicate that where provisions of then-existing law were incorporated into the revised provisions the revised provisions are to be interpreted in a manner consistent with pre-1984 law that is the provisions of part i of subchapter_l as originally adopted by the life_insurance_company tax act of p l act thus in the absence of contrary guidance in the committee reports the regulations rulings and case law may serve as interpretive guides to the new provisions see h_r rep no pincite s prt no vol pincite moreover with respect to proration congress made it clear that the formula in sec_812 for determining the company’s_share and the policyholders’ share was based generally on the proration formula under prior_law in computing gains or loss from operations conference_report on the deficit_reduction_act_of_1984 98th cong 2d sess report pincite and prior to sec_809 generally defined the policyholders' share of investment_yield as the percentage obtained by dividing the required_interest by investment_yield sec_809 in turn defined required_interest to mean the sum of the amount of qualified_guaranteed_interest plus the products obtained by multiplying a each rate of interest required or assumed by the taxpayer in calculating the reserves described in prior sec_810 by b the means of the amount of such reserves computed at the rate at the beginning and end of the taxable_year the variable_annuity provisions of the life_insurance_company income_tax act of act had contained a temporary provision prior_law sec_801 which provided a special rule to determine the interest rates used for calculating a separate account’s policy_and_other_contract_liability_requirements under prior_law sec_805 under prior_law sec_801 the interest rate used to calculate what was credited to policyholders was the rate equal to the separate account’s current_earnings_rate as determined under prior_law sec_805 reduced by a percentage obtained by dividing the amount of the life_insurance company’s actuarial_margin charge for all variable annuities by the mean of the separate_account reserves the act committee reports described the term actuarial_margin charge as a charge made by the company to cover general_expenses which are over and above the expenses provided in the charges made against premiums the actuarial_margin charges consist of general operating charges and other_amounts retained by the issuing company to cover actuarial contingencies and to increase surplus s rep no 86th cong 1st sess 1959_2_cb_796 and thus the actuarial_margin charge covered more than the company’s investment_expenses it also included a profit charge in the case of a stock_life_insurance_company a charge to build up surplus in the case of a mutual_life_insurance_company and a charge for expense or mortality guarantees in the case of either a stock or mutual company although the committee reports indicate that a life_insurance company’s actuarial_margin charge would not include charges deducted from the policyholders’ premium payments before investment in the separate_account there is no suggestion that a further allocation or tracing of the company’s subsequent fees against the separate_account was required in the case of variable contacts sec_1_801-8 of the regulations provided that the rate of interest assumed for purposes of prior sec_809 -- that is required_interest -- was a rate equal to the current_earnings_rate determined under prior sec_805 and sec_1 of the regulations reduced by the percentage obtained by dividing the amount retained by the taxpayer from gross_investment_income on the segregated assets to the extent the retained amount exceeded the deductions allowable under prior sec_804 which were attributable to prior sec_810 reserves by the mean of those reserves taxpayer and the field agree that an appropriate rate of required_interest under sec_812 for taxpayer’s variable_annuity separate_accounts is determined in accordance with the formula under sec_1_801-8 with modifications to reflect the changes made by sec_812 to the definition of a separate account’s net_investment_income sec_1_801-8 provides that the assumed rate of interest used in calculating the required_interest under prior_law sec_809 is determined by reducing the separate account’s current_earnings_rate determined under prior_law sec_805 that is the separate account’s investment_yield divided by the mean of its assets by a percentage obtained by dividing any amount retained with respect to all of the reserves based on a segregated_asset_account from gross_investment_income on segregated assets to the extent such retained amount exceeds the deductions allowable under prior_law sec_804 which are attributable to such reserves by the mean of such reserves the controversy between taxpayer and the field stems from the meaning of any amount retained in the formula under sec_1_801-8 the field contends that the phrase any amount retained from gross_investment_income in the formula under sec_1_801-8 should be interpreted to include only those amounts properly allocable to the separate account’s current investment_income accordingly the field would require an allocation or tracing of fees charged against the separate_account to determine what portion of the company’s charges are attributable to the account’s current investment_income and what portion represents a recovery_of the life_insurance company’s up-front sales costs and other expenses usually deducted from premium payments the field argues that unless this allocation or tracing of a life_insurance company’s fees against the separate_account is made the company would be able to treat its entire profit from the sale of variable_annuity contracts as attributable to investment_income the formula in sec_1_801-8 interprets the statutory language of prior_law sec_801 which was added to the code in when the variable_annuity provisions were made permanent p l h_r sec_3 prior_law sec_801 stated in pertinent part that- the rate of interest assumed by the taxpayer for purposes of sec_805 and sec_809 shall be a rate equal to the current_earnings_rate determined under sec_805 with respect to the items separately accounted for in accordance with sec_801 reduced by the percentage obtained by dividing- i any amount retained with respect to all of the reserves based on a segregated_asset_account by the life_insurance_company from gross_investment_income as defined in sec_804 from segregated assets to the extent that such retained amount exceeds the deductions allowable under sec_804 which are attributable to such reserves by ii the means of such reserves in congress enacted sec_801 as a replacement for the act temporary provision for determining what was credited to policyholders the adoption of the new code provision was motivated by a desire to make variable_annuity contracts used as part of pension accounts more competitive with uninsured pension funds held in tax exempt pension trusts to accomplish this the full current_earnings_rate on assets held in segregated accounts less any amounts retained by the company in excess of allowable expenses are to be deducted in computing the company’s investment_income tax_base s rep no 87th cong 2d sess 1962_2_cb_1185 the formula set forth in prior_law sec_801 for determining what was credited to policyholders was very similar to the original language of sec_801 under the act except that the current_earnings_rate was to be reduced by a percentage reflecting the excess of the life_insurance company’s amount retained over allowable investment_expenses rather than the company’s actuarial_margin charge none of these provisions nor the regulation itself required an allocation or tracing of a life_insurance_company charges and fees against the assets of a separate_account in order to determine the assumed rate of interest used in allocating the account’s net_investment_income between the policyholders’ and the company’s_share in addition we believe that sec_812’s reference to required_interest on reserves under sec_807 indicates that a separate account’s required_interest should reflect the amount of the separate account’s net_investment_income that is deducted by the life_insurance_company under sec_805 and sec_807 through an increase in reserves emphasis added in other words the amount of required_interest under sec_812 should reflect the amount of a separate account’s net_investment_income which when added to the opening balance of taxpayer’s variable_annuity reserves under sec_807 will produce a sum equal to the closing balance of taxpayer’s closing balance of variable_annuity reserves under sec_807 after making adjustments for premium contributions and benefit payments during the year as well as any appreciation or depreciation in the value of the separate_account assets the fees that a life_insurance_company charges against a separate_account are subtracted from the separate_account values underlying the reserves for the variable_annuity contracts the company’s deduction for increases in the separate_account reserves therefore do not include the fees that the company charges against the separate_account if all or a portion of taxpayer’s fees against the separate_account were included in the calculation of required_interest under sec_812 taxpayer would have to be treated as having credited a greater amount of investment earnings to policyholders than is actually reflected in the closing balance of the taxpayer’s separate_account reserves for variable_annuity contracts under sec_807 in contrast to the non-contingent recurring fees which taxpayer charges against the separate_account assets we do not believe that amounts collected by taxpayer as cdsc with respect to withdrawals or surrenders should be included in the amount retained under sec_1_801-8 under the rules of sec_807 taxpayer must calculate its tax_reserves for variable_annuity contracts in accordance with the commissioners annuity reserve_valuation method carvm which for variable annuities approximates the market_value of the separate_account less applicable surrender charges see sec_807 because taxpayer must reduce the amounts deducted as an increase in reserves for the related contracts by applicable surrender charges whether or not withdrawals or surrenders are taken taxpayer effectively includes these surrender charges in taxable_income through a limitation on its reserve deduction in the year in which premium contributions are received from the policyholders accordingly amounts collected with respect to cdsc should not be included in the amount retained under sec_1_801-8 for purposes of calculating the company’s_share of a separate account’s net_investment_income a copy of this technical_advice_memorandum is to be given to the taxpayers sec_6110 of the code provides that it may not be used or cited as precedent
